UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 13-4128


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

DESIREE CHAMP TATE,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:11-cr-00105-F-5)


Submitted:   February 24, 2014                 Decided:    March 7, 2014


Before KEENAN    and   FLOYD,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North
Carolina, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Desiree Champ Tate pled guilty, pursuant to a plea

agreement, to conspiracy to possess with intent to distribute

and distribute 280 grams or more of cocaine base and a quantity

of cocaine, in violation of 21 U.S.C. § 846 (2012), and the

district court sentenced her to a below-Guidelines sentence of

sixty     months.        Tate’s   counsel       filed    a   brief    pursuant      to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal but questioning whether

Tate’s    sentence      is   reasonable.        The   Government     has   moved   to

dismiss     the        appeal,    arguing       that     Tate      knowingly       and

intelligently waived the right to appeal her sentence.                     Tate was

notified of her right to file a supplemental pro se brief but

has not done so.        We dismiss in part and affirm in part.

            We review de novo the validity of an appeal waiver.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir.), cert.

denied, 134 S. Ct. 126 (2013).                 “We generally will enforce a

waiver . . . if the record establishes that the waiver is valid

and that the issue being appealed is within the scope of the

waiver.”     United States v. Thornsbury, 670 F.3d 532, 537 (4th

Cir.) (internal quotation marks and alteration omitted), cert.

denied, 133 S. Ct. 196 (2012).             A defendant’s waiver is valid if

she     agreed    to    it    “knowingly       and    intelligently.”        United

States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010).

                                           2
            Our review of the record leads us to conclude that

Tate knowingly and voluntarily waived the right to appeal her

sentence and that the issue her counsel asserts on appeal is

within the scope of the waiver.                  We therefore grant in part the

Government’s motion to dismiss and dismiss the appeal of Tate’s

sentence.        Because the waiver does not preclude our review of

Tate’s    conviction,        we    deny    the     motion    to     dismiss   in    part.

Pursuant to Anders, we have reviewed the entire record and have

found no meritorious grounds for appeal outside the scope of the

waiver.    We therefore affirm Tate’s conviction.

            This     court        requires       counsel     to     inform    Tate,       in

writing,    of    her   right      to    petition    the     Supreme    Court      of   the

United    States    for   further         review.     If     Tate    requests      that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy thereof was served on Tate.                        We dispense with

oral   argument      because       the     facts    and     legal    contentions        are

adequately       presented    in    the     materials       before    this    court     and

argument would not aid the decisional process.

                                                                    DISMISSED IN PART;
                                                                      AFFIRMED IN PART




                                             3